United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2008 Commission File Number000-28789 Falcon Ridge Development Inc. (Exact name of registrant as specified in its charter) Nevada 84-1461919 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5111 Juan Tabo Boulevard N.E. Albuquerque, New Mexico 87111 (Address of principal executive offices) (zip code) (702)386-5379 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ] No [X] State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 46,215,917shares of common stock. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] TABLE
